Case: 21-30489      Document: 00516548855         Page: 1     Date Filed: 11/17/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      November 17, 2022
                                   No. 21-30489                          Lyle W. Cayce
                                                                              Clerk

   Rene Joseph Foley Bey; Julia Mae Foley Bey,

                                                            Plaintiffs—Appellants,

                                       versus

   Steve Prator, Sheriff; Mark Terry, Deputy Sheriff;
   L. C. Cope, Deputy Sheriff; Glyn Best, Deputy Sheriff,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                               No. 5:19-CV-1262


   Before Smith, Barksdale, and Haynes, Circuit Judges.
   Per Curiam:
          Rene Foley Bey and Julia Foley Bey (“plaintiffs”) appeal a summary
   judgment and the denial of recusal. We find no error and affirm.

                                         I.
          Plaintiffs, who identify as Moorish Americans, sought to enter the
   Caddo Parish Courthouse to file documents with the court clerk. Upon arriv-
   ing at the security-screening station, plaintiffs informed the officers on duty
   that they wished to enter without passing through the security screening,
Case: 21-30489          Document: 00516548855              Page: 2   Date Filed: 11/17/2022




                                            No. 21-30489


   which, they asserted, would violate their rights under the Fourth Amend-
   ment and their rights as Moorish Americans under the United States-
   Morocco Treaty of Peace and Friendship. The officers informed plaintiffs
   that they could not enter without being screened and were required to leave
   the courthouse if they did not agree. After plaintiffs’ repeated refusals to
   depart, the officers stated they would count to three and, if plaintiffs refused
   to leave, they would be arrested. They did not depart and were arrested,
   charged with violating Louisiana Revised Statutes § 14:63.3, “Entry on or
   remaining in places or on land after being forbidden.”
          Plaintiffs were taken to the courthouse basement, searched, and taken
   to the Caddo Correctional Center. They allege that, during that search, the
   officers removed their religious headwear, namely, a fez worn by Rene Foley
   Bey and a turban worn by Julia Foley Bey. Plaintiffs also assert that they were
   “subjected to mistreatment and harsh conditions” while in custody. They
   were released early the next day after friends posted bail; the district attorney
   ultimately dismissed the charges.
          Proceeding pro se, plaintiffs brought a litany of claims against various
   officials serving in Caddo Parish and the Louisiana state government based
   on their actions taken during the arrest. Some of the defendants were
   dropped from the amended complaint, while others successfully moved to
   dismiss. 1 Ultimately, federal claims under 42 U.S.C. § 1983 and state-law
   claims against the three arresting officers (Mark Terry, L.C. Cope, and Glyn
   Best), and state-law claims against Sheriff Steve Prator remained. The four
   remaining defendants moved for summary judgment, asserting that the offi-
   cers were protected by qualified immunity, which the district court granted
   on the magistrate judge’s recommendation. Plaintiffs also moved for recusal


          1
              Plaintiffs do not appeal these dismissals.




                                                  2
Case: 21-30489             Document: 00516548855             Page: 3      Date Filed: 11/17/2022




                                              No. 21-30489


   of the magistrate judge, which the district court denied. Plaintiffs, pro se,
   timely appeal.

                                                   II.
             “Qualified immunity shields federal and state officials from money
   damages unless a plaintiff pleads facts showing (1) that the official violated a
   statutory or constitutional right, and (2) that the right was ‘clearly estab-
   lished’ at the time of the challenged conduct.” 2                     Consistent with our
   standard of review for summary judgments, the legal issues underlying the
   district court’s qualified-immunity ruling is reviewed de novo. 3                     When
   considering whether summary judgment was appropriate, “we ‘view the
   facts in the light most favorable to the non-moving party and draw all
   reasonable inferences in its favor.’” 4 “A qualified immunity defense alters
   the usual summary judgment burden of proof” because the plaintiff, to
   overcome qualified immunity, “must rebut the defense by establishing a
   genuine [dispute of material fact] as to whether the official’s allegedly
   wrongful conduct violated clearly established law.” Brown v. Callahan, 623
   F.3d 249, 253 (5th Cir. 2010).
             Although the complaint raised claims running the gamut from false
   arrest to genocide, the district court isolated the claims as being two-fold:
   The officers (1) perpetrated a false arrest without probable cause in violation
   of the Fourth Amendment and (2) violated plaintiffs’ religious rights by
   removing and searching their religious headgear during that arrest. “A search



             2
             Davidson v. City of Stafford, 848 F.3d 384, 391 (5th Cir. 2017) (quoting Ashcroft v.
   al-Kidd, 563 U.S. 731, 735 (2011)).
             3
                 Trammell v. Fruge, 868 F.3d 332, 338 (5th Cir. 2017).
             4
                 Hanks, 853 F.3d at 743 (quoting Griggs v. Brewer, 841 F.3d 308, 312 (5th Cir.
   2016)).




                                                    3
Case: 21-30489        Document: 00516548855             Page: 4      Date Filed: 11/17/2022




                                        No. 21-30489


   and seizure of a person must be based on probable cause particularized with
   respect to that person unless a constitutionally adequate substitute for proba-
   ble cause exists.” Club Retro, L.L.C. v. Hilton, 568 F.3d 181, 208 (5th Cir.
   2009). Because of the possibility of qualified immunity, however, a plaintiff
   seeking to recover damages ion an action under § 1983 for a false arrest must
   prove not only that probable cause did not exist but also that “the officers
   were objectively unreasonable in believing there was probable cause for the
   arrest.” Davidson, 848 F.3d at 391. Therefore, even those officers “who ‘rea-
   sonably but mistakenly conclude that probable cause is present’ are entitled
   to immunity.” 5
           The plaintiffs have not met that standard. The officers arrested them
   for violating Louisiana Revised Statutes § 14:63.3, which states,
             No person shall without authority go into or upon or remain
           in or upon . . . any structure . . . which belongs to another, in-
           cluding public buildings and structures . . . after having been
           forbidden to do so, either orally or in writing, . . . by any owner,
           lessee, or custodian of the property or by any other authorized
           person.
           The summary judgment evidence, including videos of plaintiffs’
   encounter with the officers and their own and the officers’ affidavits, demon-
   strate that, at the very least, the officers reasonably thought there was proba-
   ble cause to arrest under that statute. The plaintiffs attempted to enter the
   courthouse without passing through security screening. The officers, who
   are authorized to control entry into the courthouse, refused and told the
   plaintiffs that if they would not pass through security, they had to leave. They
   refused (i.e., remained in a structure after having been forbidden to do so).



           5
            Club Retro, 568 F.3d at 206 (quoting Mendenhall v. Riser, 213 F.3d 226, 230 (5th
   Cir. 2000)).




                                              4
Case: 21-30489        Document: 00516548855              Page: 5       Date Filed: 11/17/2022




                                          No. 21-30489


   There was at least arguable probable cause to arrest under Section 14:63.3, so
   the officers were entitled to qualified immunity.
           Nor can plaintiffs point to any other clearly established law that ren-
   dered the officers’ actions objectively unreasonable. They cannot point to
   Fourth Amendment jurisprudence that clearly establishes that the officers
   were required to allow plaintiffs into the courthouse without passing through
   routine security screening. Indeed, the relevant authorities suggest the oppo-
   site and certainly do not clearly establish that the screening was unconstitu-
   tional. 6 Plaintiffs also cannot point to the 1836 United States-Morocco
   Treaty of Peace and Friendship as clearly establishing a right for Moorish
   Americans to enter the courthouse as a port of commerce without any screen-
   ing. 7 It is not clearly established that the officers were required to allow plain-
   tiffs to pass through security screening; nor is it clearly established that the
   officers were not allowed to ask them to leave once they refused and then
   arrest them once they would not leave after being told to do so.
           Further, it was not clearly established that once plaintiffs had been
   arrested, the officers were not allowed to search their headgear solely because
   it had religious significance. “When an arrest is made, it is reasonable for the
   arresting officer to search the person arrested.” Chimel v. California, 395 U.S.
   752, 762–63 (1969). Moreover, plaintiffs have pointed to no precedent that
   abrogates the general “search incident to arrest” rule when religious head-
   wear is involved. Accordingly, the district court correctly granted summary



           6
             See, e.g., McMorris v. Alioto, 567 F.2d 897, 899–900 (9th Cir. 1978); Justice v.
   Elrod, 832 F.2d 1048, 1051 (7th Cir. 1987).
           7
             Cf. United States v. James, 328 F.3d 953, 954 (7th Cir. 2003) (explaining that “an
   ancient treaty between the United States and Morocco” does not allow those within the
   United States to ignore its laws because “[l]aws of the United States apply to all persons
   within its borders”).




                                                5
Case: 21-30489         Document: 00516548855                Page: 6        Date Filed: 11/17/2022




                                            No. 21-30489


   judgment on the ground of qualified immunity. 8
             There is no error in the district court’s denial of the plaintiffs’ motion
   for recusal of the magistrate judge. Plaintiffs rely on 28 U.S.C. § 455, which
   requires recusal “in any proceeding in which [the judge’s] impartiality might
   reasonably be questioned,” when the judge “has a personal bias or prejudice
   concerning a party, or personal knowledge of disputed evidentiary facts con-
   cerning the proceeding,” or when the judge either “served as [a] lawyer in
   the matter in controversy” or “a lawyer with whom he previously practiced
   law served during such association as a lawyer concerning the matter.” “A
   motion to disqualify brought under 28 U.S.C. § 455 is ‘committed to the
   sound discretion of the district judge,’” and so we review for abuse of discre-
   tion. 9
             The magistrate judge did not work on this case in private practice nor
   work with the defendants’ counsel in the practice of law while he was working
   on this case. Nor is there evidence of any bias or knowledge of the case that
   would have required the district court, in its discretion, to order recusal. The
   most that plaintiffs can point to is that the magistrate judge went to law school


             8
             For the same reasons, the district court was correct to grant summary judgment
   on the state-law false-arrest claims and to grant summary judgment for Sheriff Prator, who
   remained in the case only on the ground that he could be vicariously liable should the state-
   law claims succeed.
            Lastly, plaintiffs are unable to save their case by pointing to any actions taken at the
   Caddo Criminal Center. The district court was correct that the named defendants asso-
   ciated with the Criminal Center had been dismissed and that the remaining named defen-
   dants were not present at the Criminal Center and had no role in the processing of plaintiffs
   there. Plaintiffs had the opportunity to conduct discovery and amend their complaint to
   add defendants who plaintiffs believed violated their rights during processing. They have
   not done so and therefore have no claims they can maintain based on those later events;
   final judgment was appropriate on all claims asserted.
             9
            Sensley v. Albritton, 385 F.3d 591, 598 (5th Cir. 2004) (quoting Chitimacha Tribe
   v. Harry L. Laws Co., 690 F.2d 1157, 1166 (5th Cir. 1982)).




                                                  6
Case: 21-30489      Document: 00516548855          Page: 7    Date Filed: 11/17/2022




                                    No. 21-30489


   with defendants’ counsel and then served as a law clerk alongside him over
   thirty years ago. That is insufficient to require recusal, so the district court
   did not abuse its discretion. See In re United States (Franco), 158 F.3d 26, 33–
   34 (1st Cir. 1998).
          AFFIRMED.




                                          7